DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of Group III, encompassing claims 9-17, in the reply filed on August 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.	Applicant's further election with traverse of species (b) (claim 15) in the reply filed on August 16, 2022 is acknowledged.  The traversal is on the ground(s) that species (a) and (b) are closely related in that the immune adjuvant of species (a) and the anti-tumor medicament of species (b) are both immune activators.  
This argument is found persuasive and therefore the species election requirement between species (a) and (b) is withdrawn; claims 14 and 15 are therefore included for examination.

3.	Claims 1-8, 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

4.	Accordingly, claims 9-15 and 17 are under examination in the current office action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed March 29, 20202 has been considered and the references therein are of record.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 11, 2017. A certified copy of the CN 20170949587.4 application as required by 37 CFR 1.55 was received on 03/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 9-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 
Claim 9 and dependent claims thereof are drawn to a medicament that is an agonist or inhibitor of a subtype M of human or mouse STING (STimulator of INterferon Genes). Dependent claims further recite that the medicament activates or inhibits organisms to generate immune response by activating or inhibiting a signal pathway of STING, or facilitating or inhibiting expression of type 1 interferon.  Hence, the claims encompass a genus of agents claimed by a desired function: modulation of STING.  
The recitation of a compound that is a STING agonist or inhibitor represents a functional characteristic with no structure. The compound’s structure can thus vary substantially within the given claimed recitations. The specification does not provide any limiting definitions for what a STING agonist or inhibitor may be or comprise. Given this lack of definition, the genus of potential agents encompassed by the claims could therefore be any type of molecule or compound including, but not limited to, lectins, antibodies, proteins, peptides, polypeptides, aptamers, nucleic acid molecules, and small organic or inorganic molecule agents that interact, directly or indirectly, with STING or any associated signal pathway molecules. The claimed genus of modulatory agents is thus extremely broad.
The specification indicates that the only known agonists of STING are several naturally-existing cyclic dinucleotides, whereas there are no known inhibitors of STING (see [0019]).  This limited disclosure of STING modulators therefore does not provide adequate written description of the claimed genera nor guidance as to which of the multitude of molecules encompassed by the claimed STING agonists or inhibitors would meet the limitations of the claims. 
The instant specification does not disclose structural features shared by members of the genus of medicaments presently claimed.  Nor does the specification provide a correlation between the structure of any disclosed agent and the ability to activate or inhibit STING signal pathways in order to establish possession of a genus of non-structurally defined ligands.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of medicaments nor guidance as to which of the myriad of molecules encompassed by the claimed STING modulatory agents would meet the limitations of the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed agents (if any) which have the ability to function as an agonist or inhibitor of STING without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdette et al. (WO 2014/179760 A1; published 6 Nov 2014).
Burdette et al. teach STING (stimulator of interferon genes) active agents which are cyclic-dinucleotides (see, for example, p. 6 line 15 – p. 7 line 14). The instant specification indicates that cyclic dinucleotides, such as c-di-AMP and c-di-GMP, are capable of activating signal pathway STING-TBK1-IRF3 (see [0004]), and are activators of subtype M of STING (see [0022]). Burdette teaches c-di-AMP (cdA) and c-di-GMP (cdG) (see, for instance, Figures 1A-1F and 3; p. 11 lines 8-30; and pp. 40-41). Burdette further discloses pharmaceutical compositions comprising cyclic dinucleotide active agents in combination with a pharmaceutically acceptable carrier or diluent (see p. 27 lines 10-15), which addresses present claim 17.  
Additionally, Burdette teaches that the cyclic dinucleotide active agents are employed to increase the production of type I interferon in a subject (in vivo) (see p. 27 lines 5-6), which addresses the limitation of present claim 13. Burdette also indicates that the cyclic dinucleotide agents may be used in the treatment of individuals having an immunological or inflammatory disease or disorder, including cancer, and may be used in the treatment of individuals having a cellular proliferative disease, such as a neoplastic disease (e.g., cancer), solid tumors and tumor metastasis (see p. 31, lines 2-11).  The cyclic dinucleotide active agents are further disclosed to be useful as an immune adjuvant when administered with a drug or vaccine for therapeutic or prophylactic purposes (see paragraph spanning pp. 34-35). Such teachings are on point to the intended use limitations of present claims 14 and 15.   
Accordingly, Burdette’s teachings provide an agonist for a subtype M of human or mouse STING as presently recited in claims 9-15 and 17.

Conclusion
9.	No claims are allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following:
	WO 2014/099824 A1 by Chen et al. discloses and claims cyclic di-nucleotide agents targeting interferon signaling pathways.
	US 9,770,467 B2 to Dubensky, Jr. et al. discloses and claims composition comprising cyclic dinucleotide agents, such as c-di-AMP and c-di-GMP, which bind and induce STING-dependent TBK1 activation.
	Liu S et al. Phosphorylation of innate immune adaptor proteins MAVS, STING, and TRIF induces IRF3 activation. Science, 13 March 2015, 347(6227), aaa2630.
	Sun L et al. Cyclic GMP-AMP synthase is a cytosolic DNA sensor that activates the Type I interferon pathway. Science, 15 February 2013, 339, 786-791.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649